Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2020

The Court of Appeals hereby passes the following order:

A20A1540. DRESDEN PROPERTIES, LLC v. CITY OF BROOKHAVEN et al.

      Dresden Properties, LLC (“Dresden”) filed an “Appeal and Verified
Complaint” in superior court against the City of Brookhaven, its mayor, its city
council, and the individual city council members (collectively “Brookhaven”). The
pleading sought a declaratory judgment and a writ of mandamus stemming from
Brookhaven’s refusal to rezone certain property. The trial court granted Brookhaven’s
motion for summary judgment on Dresden’s mandamus claim, and Dresden filed this
direct appeal. We, however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the superior
courts reviewing decisions of . . . state and local administrative agencies . . . by
certiorari or de novo proceedings” must be made by filing an application for
discretionary appeal in this Court. See Consolidated Govt. of Columbus v. Barwick,
274 Ga. 176, 177 (1) (549 SE2d 73) (2001); O S Advertising Co. of Ga. v. Rubin, 267
Ga. 723 (482 SE2d 295) (1997). The Supreme Court has made clear that this statute
applies even when, as here, a plaintiff files a declaratory judgment or mandamus
action in superior court if the substance of that action pertains to judicial review of
an agency decision. See Hamryka v. City of Dawsonville, 291 Ga. 124, 125 (2) (728
SE2d 197) (2012) (discretionary application required where case commenced as
mandamus/declaratory judgment action seeking to invalidate administrative zoning
decision). Because the action at issue seeks to challenge Brookhaven’s zoning
decision, Dresden was required to file an application for discretionary appeal to
obtain review. See id. Dresden’s failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/01/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.